DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 3/11/2022. The amendments filed on 3/11/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (WO 2013042029) hereinafter Anand (see attached FOR reference of office action of 6/23/2020), in view of Hoeks et al. ("Non-invasive measurement of mechanical properties of arteries in health and disease", Proceedings of the Institution of Mechanical Engineers, Part H: Journal of Engineering in Medicine, 1999. Vol 213 Part H, p. 195-202.) hereinafter Hoeks (see attached NPL reference of office action of 6/23/2020), in view of Meinders, J. et al. (“Simultaneous assessment of diameter and pressure waveforms in the carotid artery,” Ultrasound in Medicine and Biology. 30(2), 2004. P. 147-154) hereinafter Meinders (see attached NPL reference of office action of 3/11/2020), in view of Joseph, J., et al. (“A Virtual Instrument for Automated Measurement of Arterial Compliance,” Journal of Medical Devices. Vol 4, 2010. P. 045004-1 – 045004-13) hereinafter Joseph (see attached NPL reference of office action of 12/13/2021), in further view of Destrempes et al. (U.S. Pub. No. 20100081931) hereinafter Destrempes. 
Regarding claim 1, primary reference Anand teaches:
A system configured to measure arterial parameters using ultrasound (abstract, blood vessel size or depth), the system comprising: 
a plurality of transducer elements organized in a grid configuration that are configured to provide an ultrasound signal (page 5, lines 6-15, ultrasound signals are acquired using multi-element transducers; page 8, lines 1-17, ultrasound Doppler signal is provided; page 9, lines 3-29, a Doppler ultrasound signal is acquired utilizing an ultrasound probe transducer; pages 11-12 and figures 4A-4C show ultrasound transducer elements arranged in a grid configuration with ultrasound elements 126 denoted by the numeral “1” arranged in a grid as shown in figure 4A; pages 13-15 further describe the element positions of the system); 
a RF demodulator configured to demodulate the RF ultrasound signal to produce a demodulated RF ultrasound signal (page 8, lines 1-17, “demodulator 220 extracts an ultrasound Doppler signal 224 from the carrier frequency. The carrier frequency is considered to be an RF Doppler ultrasound signal with the “ultrasound Doppler signal 224” considered to be the demodulated RF ultrasound signal); 
a detector configured to detect, using data from the demodulated RF ultrasound signal, presence of blood flow in an artery (page 8, lines 1-17, the presence of a notch in the blood flow waveform 114 is considered to be the presence of blood flow in an artery; page 9, lines 3-29; page 11, lines 1-25, “fluid-flow analysis” “normality of blood flow”); 
an identification device configured to identify the artery based on the detection of the presence of blood flow from the detector (page 7, lines 5-30, classifier unit is used to determine the blood vessel identification and whether it is an artery or a vein. With “other inputs come directly from the pulse echo information from received ultrasound. This pulse echo information contains a blood flow signal as described in pages 8-11; page 8, lines 1-33, the target blood vessel determination feature is also used to identify an artery for further analysis. With the spectral profiles extracting spectral velocities from the data and the pulse or notches in a blood flow waveform 114; page 9, lines 17-23, “a body vessel, and in particular an artery is found, by the signal processing route” is considered to be identifying an artery; page 10, lines 13-31, using a pixel analysis algorithm, “the results in a 2D map from which individual vessels, and their individual orientations, are identifiable”; page 11, lines 1-25, further teaches to a classification process for identifying a target vessel and selecting it as the selected vessel); 
Primary reference Anand fails to teach:
an ultrasound system configured to provide a radiofrequency (RF) ultrasound signal
a processor configured to provide a distension waveform of the identified artery based on a difference between near wall movements and far wall movements
However, the analogous art of Hoeks of utilizing Doppler ultrasound to measure arterial parameters (abstract) teaches:
an ultrasound system configured to provide a radiofrequency (RF) ultrasound signal (page 198, col 2, Distension Assessment, paragraph 2, “radio-frequency (rf) ultrasound M-mode signals. The second method evaluates over time the behavior of the rf signals within signal segments covering the anterior and posterior walls”; page 199, col 1, paragraphs 1-3, “zero-crossing displacement detector considered only a single characteristic of the received rf signal”; col 2, paragraph 1, rf-signals are transmitted and received by the ultrasound device to measure the diameter, wall thickness, and distension)
a processor configured to provide a distension waveform of the identified artery (pages 198-199, Distension Assessment; Figure 3, Distension waveform for an aorta; Note that the cited paragraphs are directed to utilizing “radio-frequency ultrasound” (page 198, col 2, paragraph 3) which teaches to the primary reference. Furthermore, page 199, col 1, paragraph 2, teaches to the primary reference with the use of carrier frequencies which indicate the use of a demodulation processing feature); and 
based on a difference between near wall movements and far wall movements (page 196, col 1, paragraph 1, “in a cross-sectional view the lateral segments of the artery wall are blurred and with a relatively lower amplitude than the anterior and posterior lumen-wall transitions. In the longitudinal view, where the artery is in the plane of observation, both walls will show up distinctly over a certain range, provided that the artery segment considered straight and without branches”. This teaches to an acquired signal that provides signals (ultrasound echoes) for both the far wall and near wall; page 197, Diameter Assessment, this section details the signal acquisition showing the reflections from both walls which are visible in both figure 2a and figure 2b. The figures depicted below are annotated with the signals that correspond to the near and far wall echoes as described in the cited section. The section provides approximations of diameters based on these signals which correspond to the far wall echoes and near wall echoes. Figures 2a and 2b correspond similarly to the applicant’s figure 3 of the drawings; page 198, Intima-Media Assessment, “starting from within the lumen the first relevant echo reflects the lumen-intima boundary while the second reflection originates from the medi-adventitia boundary”, these two echoes correspond to the two echoes in figure 2b that exist both at the near wall and far wall sides of the lumen; page 198, Distension Assessment, paragraph 3, “the same procedure is followed for both the anterior and posterior wall”, the anterior and posterior wall are considered to be the near and far wall as claimed. The distensions of figure 3 are calculated based upon a “difference” in distance between the far wall (roughly at 8-10 mm) and the near wall (roughly at 2mm) which provides a diameter measurement and thus a waveform can be calculated for the distension or “change in diameter” as a function of time; see also page 199)
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    207
    329
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    327
    341
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RF Doppler ultrasound artery detection system of Anand to incorporate the distension waveform acquisition feature as taught by Hoeks because it enables ultrasound techniques to further provide direct and indirect information about the physiological condition of the vascular system (page 195, Introduction, lines 1-5). This enables the clinician to provide more accurate diagnostic information for treatment. 
Primary reference Anand further fails to teach:
Wherein an arterial wall cross-section as a function of time is computed based upon the distension waveform
an estimator configured to estimate, based upon the computed arterial wall cross-section, a plurality of localized arterial parameters of the identified artery
Continuously monitor, based upon the distention waveform alone, blood pressure of the identified artery. 
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
Wherein an arterial wall cross-section as a function of time is computed based upon the distension waveform (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed using the computed arterial wall cross-section of A(t) in equation (1) to determine other properties such as pressure and arterial wall properties; pages 148-149, Pressure Waveform and arterial wall properties, A(t) in equation (1) is calculated based on the diameter waveform which is considered to be “distension” as it is the change in diameter as a function of time. This measurement can then be further processed to determine additional arterial parameters; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques)
an estimator configured to estimate, based upon the computed arterial wall cross-section, a plurality of localized arterial parameters of the identified artery (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed using the computed arterial wall cross-section of A(t) in equation (1) to determine other properties such as pressure and arterial wall properties; pages 148-149, Pressure Waveform and arterial wall properties, elastic modulus, compliance, distensibility, and pulse wave velocity are calculated from the distension waveform or pressure/cross-section waveforms derived directly from the acquired distension waveform; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques)
Continuously monitor, based upon the distention waveform alone, blood pressure of the identified artery. (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, specifically equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand and Hoeks to incorporate the use of the distension waveform to determine arterial parameters and pressure as taught by Meinders because tonometry methods of pressure measurement make it difficult to simultaneously measure pressure and diameter, while the mathematical derivation of the pressure waveform from the diameter (distension) waveform avoids the use of generalized conversion factors and solves the problem of modified phase delays (page 147, col 2, paragraph 2; page 148, col 1, paragraphs 1-2). 
Primary reference Anand further fails to teach:
Wherein the near wall movements and the far wall movements are computed based upon a sound velocity, an iterative shift in near wall echoes, and an iterative shift in far wall echoes, the respective iterative shifts estimated based upon maximum cross-correlations of respective iterative wall echoes,
However, the analogous art of Joseph of a measurement of arterial distensibility using ultrasound technology and the analysis of echo signals (abstract) teaches:
Wherein the near wall movements and the far wall movements are computed based upon a sound velocity, an iterative shift in near wall echoes, and an iterative shift in far wall echoes, the respective iterative shifts estimated based upon maximum cross-correlations of respective iterative wall echoes (pages 5-6, 5.3 Echo Tracking and Distension Measurement, “Once the gates are positioned around the echoes coming from the arterial walls, echo tracking is performed using cross correlation.” Equations (16), (17), (23), and (24) correspond to the applicant’s disclosed equations for iterative shift, computations of wall movements based on sound velocity and the maximum cross correlations, on page 5 of the applicant’s disclosed specification. Further note “This shift s’ is the τnw. Mathematically, this is equivalent to calculating the cross correlation of the signals NWi(t) and NWi+1(t) and estimating the shift τnw as the time corresponding to the maximum of the cross correlation”; see also page 6, 5.4 Artery Diameter Estimation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, and Meinders to incorporate the use of the near and far wall movement computations based on sound velocity, iterative shifts, and maximum cross correlations as taught by Joseph because as the artery expands and contracts in response to the heart beat, the echoes coming from the artery walls also shift their position on the received signal. By using the iterative shift and maximum cross-correlation processing features, a more precise calculation of the distension measurement of the artery can be obtained (page 5, 5.3 Echo Tracking and Distension Measurement, paragraph 1). 
Primary reference Anand further fails to teach:
using a probabilistic approach to identify regions of interest in the data from the demodulated RF ultrasound signal
However, the analogous art of Destrempes of an image segmentation and boundary determination process (abstract) teaches:
using a probabilistic approach to identify regions of interest in the data from the RF ultrasound signal ([0015]-[0016], the method when using the RF image data is considered to teach to the RF ultrasound signal as claimed; [0048]; [0049], the ultrasound method is not limited to ultrasound images; [0050], RF envelope of the artery region to be segmented and estimator algorithm; [0051]-[0060]; [0061], the computation technique taught by Destrempes of maximum likelihood is a probabilistic approach as defined by the applicant in the applicant’s submitted disclosure; [0062]-[0107]; the method of segmentation and lumen edge detection is considered to teach to the region of interest in the data, as the edges of the lumen are what are detected in the combined Anand, Hoeks, Meinders, and Joseph invention (see in particular Joseph, pages 4-5, Dynamic Threshold for Gate Positioning) and thus using the maximum likelihood approach of Destrempes provides for detecting these regions using a method that takes into account probabilities and distributions of signal data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, and Joseph to incorporate the probabilistic approach to identify the regions of interest in the RF ultrasound signal as taught by Destrempes because prior methods of modelling ultrasound data often are optimized for areas with high densities of independent random scatterers which is not relevant to anatomical structures with uniform scattering tissues. By using the present algorithmic method, the probability-based distribution feature is more applicable and accurate for segmentation of tissue portions in ultrasound data (Destrempes, [0017]). 
Regarding claim 4, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 1. Primary reference Anand further fails to teach:
wherein the processor is further configured to determine the motion of the vessel wall of the identified artery and the change in diameter of the artery
However, the analogous art of Hoeks of utilizing Doppler ultrasound to measure arterial parameters (abstract) teaches:
wherein the processor is further configured to determine the motion of the vessel wall of the identified artery and the change in diameter of the artery (pages 197, Diameter Assessment, Figure 2 teach and show general motion of the identified artery; pages 198-199, Distension Assessment; Figure 3, Distension waveform and assessment for an aorta shows change in diameter of the artery;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the determination of the motion of the vessel wall and change in diameter as taught by Hoeks because it can provide the clinician with diagnostics regarding material properties of the artery which show local character and health of the tissue structure (Hoeks, pages 198, Distension Assessment, paragraphs 1-2). 
Regarding claim 5, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 1. Primary reference Anand further teaches:
wherein the identification device further comprises one or more models corresponding to one or more arteries (page 7, lines 1-30, ”vascular model 212”).
Regarding claim 6, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 1. Primary reference Anand further fails to teach: 
wherein the processor is further configured to obtain a pressure waveform from the distension waveform of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
wherein the processor is further configured to obtain a pressure waveform from the distension waveform of the identified artery (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the calculation of a pressure waveform from the distension waveform as taught by Meinders because it avoids the use of generalized conversion factors and solves the problem of modified phase delays (Meinders, page 148, paragraph 2). 
Regarding claim 7, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 6. Primary reference Anand further fails to teach:
wherein the processor is configured to map the distension waveform of the identified artery, with the pressure waveform of the identified artery, using the model of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
wherein the processor is configured to map the distension waveform of the identified artery, with the pressure waveform of the identified artery, using the model of the identified artery (pages 148-150, Materials and Methods, provide a detailed process for calculating the pressure waveform from the distension waveform; Figure 1, the distension waveform and pressure waveform are mapped to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the mapping of a distension and pressure waveform as taught by Meinders because it can show the independence between the change in arterial distension and the pressure which shows other material properties of the artery (Meinders, page 150, Results, paragraph 1).
Regarding claim 8, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 1. Primary reference Anand further fails to teach:
wherein the estimator is further configured to estimate, based on the distension waveform alone, localized blood pressure of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
wherein the estimator is further configured to estimate, based on the distension waveform alone, localized blood pressure of the identified artery (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the calculation of localized pressure from the distension waveform as taught by Meinders because it avoids the use of generalized conversion factors and solves the problem of modified phase delays (Meinders, page 148, paragraph 2). 
Regarding claim 9, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 8. Primary reference Anand further fails to teach:
wherein the arterial compliance measures include an elastic modulus, arterial distensibility, arterial compliance, and a stiffness index
However, the analogous art of Hoeks of utilizing Doppler ultrasound to measure arterial parameters (abstract) teaches:
wherein the arterial compliance measures include an elastic modulus, arterial distensibility, arterial compliance, and a stiffness index (page 196, includes elastic modulus, distensibility coefficient (arterial distensibility), compliance coefficient (arterial compliance) and page 200, col 2, paragraph 1, “stiffness index”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the determination arterial compliance measures as taught by Hoeks because it can provide the clinician with diagnostics regarding material properties of the artery which show local character and health of the tissue structure (Hoeks, pages 198, Distension Assessment, paragraphs 1-2). 
Regarding claim 10, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 1. Primary reference Anand further teaches:
wherein the system is a non-imaging and non-invasive based system for measuring arterial parameters (page 8, lines 1-17, Doppler ultrasound is non-imaging; figure 1, includes Doppler ultrasound spectral profile which is considered to be non imaging).
Regarding claim 11, primary reference Anand teaches:
A method for measuring arterial parameters using ultrasound (abstract, blood vessel size or depth), the method comprising: 
providing a ultrasound signal (page 5, lines 6-15, ultrasound signals are acquired using multi-element transducers; page 8, lines 1-17, ultrasound Doppler signal is provided; page 9, lines 3-29, a Doppler ultrasound signal is acquired utilizing an ultrasound probe transducer); 
demodulating the RF ultrasound signal to produce a demodulated RF ultrasound signal (page 8, lines 1-17, “demodulator 220 extracts an ultrasound Doppler signal 224 from the carrier frequency. The carrier frequency is considered to be an RF Doppler ultrasound signal with the “ultrasound Doppler signal 224” considered to be the demodulated RF ultrasound signal);
detecting, using data from the demodulated RF ultrasound signal, presence of blood flow in an artery by a detector (page 8, lines 1-17, the presence of a notch in the blood flow waveform 114 is considered to be the presence of blood flow in an artery; page 9, lines 3-29; page 11, lines 1-25, “fluid-flow analysis” “normality of blood flow”); 
identifying the artery by an identification device based on the detection of the presence of blood flow from the detector (page 7, lines 5-30, classifier unit is used to determine the blood vessel identification and whether it is an artery or a vein. With “other inputs come directly from the pulse echo information from received ultrasound. This pulse echo information contains a blood flow signal as described in pages 8-11; page 8, lines 1-33, the target blood vessel determination feature is also used to identify an artery for further analysis. With the spectral profiles extracting spectral velocities from the data and the pulse or notches in a blood flow waveform 114; page 9, lines 17-23, “a body vessel, and in particular an artery is found, by the signal processing route” is considered to be identifying an artery; page 10, lines 13-31, using a pixel analysis algorithm, “the results in a 2D map from which individual vessels, and their individual orientations, are identifiable”; page 11, lines 1-25, further teaches to a classification process for identifying a target vessel and selecting it as the selected vessel); 
Primary reference Anand fails to teach:
providing radio frequency (RF) ultrasound signal
providing a distension waveform of the identified artery by a processor;
based upon a difference between near wall movements and far wall movements
However, the analogous art of Hoeks of utilizing Doppler ultrasound to measure arterial parameters (abstract) teaches:
providing radio frequency (RF) ultrasound signal (page 198, col 2, Distension Assessment, paragraph 2, “radio-frequency (rf) ultrasound M-mode signals. The second method evaluates over time the behavior of the rf signals within signal segments covering the anterior and posterior walls”; page 199, col 1, paragraphs 1-3, “zero-crossing displacement detector considered only a single characteristic of the received rf signal”; col 2, paragraph 1, rf-signals are transmitted and received by the ultrasound device to measure the diameter, wall thickness, and distension)
providing a distension waveform of the identified artery by a processor; (pages 198-199, Distension Assessment; Figure 3, Distension waveform for an aorta; Note that the cited paragraphs are directed to utilizing “radio-frequency ultrasound” (page 198, col 2, paragraph 3) which teaches to the primary reference. Furthermore, page 199, col 1, paragraph 2, teaches to the primary reference with the use of carrier frequencies which indicate the use of a demodulation processing feature); 
based upon a difference between near wall movements and far wall movements (page 196, col 1, paragraph 1, “in a cross-sectional view the lateral segments of the artery wall are blurred and with a relatively lower amplitude than the anterior and posterior lumen-wall transitions. In the longitudinal view, where the artery is in the plane of observation, both walls will show up distinctly over a certain range, provided that the artery segment considered straight and without branches”. This teaches to an acquired signal that provides signals (ultrasound echoes) for both the far wall and near wall; page 197, Diameter Assessment, paragraphs 2-3, this section details the signal acquisition showing the reflections from both walls which are visible in both figure 2a and figure 2b. The figures depicted below are annotated with the signals that correspond to the near and far wall echoes as described in the cited section. The section provides approximations of diameters based on these signals which correspond to the far wall echoes and near wall echoes. Figures 2a and 2b correspond similarly to the applicant’s figure 3 of the drawings; page 198, Intima-Media Assessment, paragraph 2, “starting from within the lumen the first relevant echo reflects the lumen-intima boundary while the second reflection originates from the medi-adventitia boundary”, these two echoes correspond to the two echoes in figure 2b that exist both at the near wall and far wall sides of the lumen; page 198, Distension Assessment, paragraph 3, “the same procedure is followed for both the anterior and posterior wall”, the anterior and posterior wall are considered to be the near and far wall as claimed. The distensions of figure 3 are calculated based upon a “difference” in distance between the far wall (roughly at 8-10 mm) and the near wall (roughly at 2mm) which provides a diameter measurement and thus a waveform can be calculated for the distension or “change in diameter” as a function of time; see also page 199)
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    207
    329
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    327
    341
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RF Doppler ultrasound artery detection system of Anand to incorporate the distension waveform acquisition feature as taught by Hoeks because it enables ultrasound techniques to further provide direct and indirect information about the physiological condition of the vascular system (page 195, Introduction, lines 1-5). This enables the clinician to provide more accurate diagnostic information for treatment. 
Primary reference Anand further fails to teach:
Wherein an arterial wall cross-section as a function of time is computed based upon the distension waveform
estimating, based upon the distension waveform alone, a plurality of localized arterial parameters of the identified artery; and
 continuously monitoring, based upon the computed arterial wall cross-section, blood pressure of the identified artery.
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
Wherein an arterial wall cross-section as a function of time is computed based upon the distension waveform (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed using the computed arterial wall cross-section of A(t) in equation (1) to determine other properties such as pressure and arterial wall properties; pages 148-149, Pressure Waveform and arterial wall properties, A(t) in equation (1) is calculated based on the diameter waveform which is considered to be “distension” as it is the change in diameter as a function of time. This measurement can then be further processed to determine additional arterial parameters; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques)
estimating, based upon the computed arterial wall cross-section, a plurality of localized arterial parameters of the identified artery; and (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed using the computed arterial wall cross-section of A(t) in equation (1) to determine other properties such as pressure and arterial wall properties; pages 148-149, Pressure Waveform and arterial wall properties, elastic modulus, compliance, distensibility, and pulse wave velocity are calculated from the distension waveform or pressure/cross-section waveforms derived directly from the acquired distension waveform; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques); and
continuously monitoring, based upon the distension waveform alone, blood pressure of the identified artery. (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand and Hoeks to incorporate the use of the distension waveform to determine arterial parameters and pressure as taught by Meinders because tonometry methods of pressure measurement make it difficult to simultaneously measure pressure and diameter, while the mathematical derivation of the pressure waveform from the diameter (distension) waveform avoids the use of generalized conversion factors and solves the problem of modified phase delays (page 147, col 2, paragraph 2; page 148, col 1, paragraphs 1-2).
Primary reference Anand further fails to teach:
Wherein the near wall movements and the far wall movements are computed based upon a sound velocity, an iterative shift in near wall echoes, and an iterative shift in far wall echoes, the respective iterative shifts estimated based upon maximum cross-correlations of respective iterative wall echoes,
However, the analogous art of Joseph of a measurement of arterial distensibility using ultrasound technology and the analysis of echo signals (abstract) teaches:
Wherein the near wall movements and the far wall movements are computed based upon a sound velocity, an iterative shift in near wall echoes, and an iterative shift in far wall echoes, the respective iterative shifts estimated based upon maximum cross-correlations of respective iterative wall echoes (pages 5-6, 5.3 Echo Tracking and Distension Measurement, “Once the gates are positioned around the echoes coming from the arterial walls, echo tracking is performed using cross correlation.” Equations (16), (17), (23), and (24) correspond to the applicant’s disclosed equations for iterative shift, computations of wall movements based on sound velocity and the maximum cross correlations, on page 5 of the applicant’s disclosed specification. Further note “This shift s’ is the τnw. Mathematically, this is equivalent to calculating the cross correlation of the signals NWi(t) and NWi+1(t) and estimating the shift τnw as the time corresponding to the maximum of the cross correlation”; see also page 6, 5.4 Artery Diameter Estimation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, and Meinders to incorporate the use of the near and far wall movement computations based on sound velocity, iterative shifts, and maximum cross correlations as taught by Joseph because as the artery expands and contracts in response to the heart beat, the echoes coming from the artery walls also shift their position on the received signal. By using the iterative shift and maximum cross-correlation processing features, a more precise calculation of the distension measurement of the artery can be obtained (page 5, 5.3 Echo Tracking and Distension Measurement, paragraph 1). 
Primary reference Anand further fails to teach:
using a probabilistic approach to identify regions of interest in the data from the demodulated RF ultrasound signal
However, the analogous art of Destrempes of an image segmentation and boundary determination process (abstract) teaches:
using a probabilistic approach to identify regions of interest in the data from the RF ultrasound signal ([0015]-[0016], the method when using the RF image data is considered to teach to the RF ultrasound signal as claimed; [0048]; [0049], the ultrasound method is not limited to ultrasound images; [0050], RF envelope of the artery region to be segmented and estimator algorithm; [0051]-[0060]; [0061], the computation technique taught by Destrempes of maximum likelihood is a probabilistic approach as defined by the applicant in the applicant’s submitted disclosure; [0062]-[0107]; the method of segmentation and lumen edge detection is considered to teach to the region of interest in the data, as the edges of the lumen are what are detected in the combined Anand, Hoeks, Meinders, and Joseph invention (see in particular Joseph, pages 4-5, Dynamic Threshold for Gate Positioning) and thus using the maximum likelihood approach of Destrempes provides for detecting these regions using a method that takes into account probabilities and distributions of signal data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, and Joseph to incorporate the probabilistic approach to identify the regions of interest in the RF ultrasound signal as taught by Destrempes because prior methods of modelling ultrasound data often are optimized for areas with high densities of independent random scatterers which is not relevant to anatomical structures with uniform scattering tissues. By using the present algorithmic method, the probability-based distribution feature is more applicable and accurate for segmentation of tissue portions in ultrasound data (Destrempes, [0017]). 
Regarding claim 12, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 11. Primary reference Anand further fails to teach:
determining the motion of the vessel wall of the identified artery and the change in diameter of the artery
However, the analogous art of Hoeks of utilizing Doppler ultrasound to measure arterial parameters (abstract) teaches:
determining the motion of the vessel wall of the identified artery and the change in diameter of the artery (pages 197, Diameter Assessment, Figure 2; pages 198-199, Distension Assessment; Figure 3, Distension waveform for an aorta).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the determination of the motion of the vessel wall and change in diameter as taught by Hoeks because it can provide the clinician with diagnostics regarding material properties of the artery which show local character and health of the tissue structure (Hoeks, pages 198, Distension Assessment, paragraphs 1-2). 
Regarding claim 13, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 11. Primary reference Anand further fails to teach: 
obtaining a pressure waveform from the distension waveform of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
obtaining a pressure waveform from the distension waveform of the identified artery (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the calculation of a pressure waveform from the distension waveform as taught by Meinders because it avoids the use of generalized conversion factors and solves the problem of modified phase delays (Meinders, page 148, paragraph 2). 
Regarding claim 14, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 13. Primary reference Anand further fails to teach:
mapping the distension waveform of the identified artery, with the pressure waveform of the identified artery, using a model of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
mapping the distension waveform of the identified artery, with the pressure waveform of the identified artery, using a model of the identified artery (pages 148-150, Materials and Methods, Figure 1, the distension waveform and pressure waveform are mapped to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the mapping of a distension and pressure waveform as taught by Meinders because it can show the independence between the change in arterial distension and the pressure which shows other material properties of the artery (Meinders, page 150, Results, paragraph 1).  
Regarding claim 15, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 11. Primary reference Anand further fails to teach:
wherein the method is a non-imaging and non-invasive and continuous method for estimating, based upon the distension waveform alone, localized blood pressure of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
wherein the method is a non-imaging and non-invasive and continuous method for estimating, based upon the distension waveform alone, localized blood pressure of the identified artery (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, Joseph, and Destrempes to incorporate the calculation of localized pressure from the distension waveform as taught by Meinders because it avoids the use of generalized conversion factors and solves the problem of modified phase delays (Meinders, page 148, paragraph 2). 
Regarding claim 17, primary reference Anand teaches:
A non-transitory computer readable medium comprising instructions executed on a processor to perform a method for measuring arterial parameters using ultrasound (abstract, blood vessel size or depth), the non-transitory computer readable medium comprising: 
instructions for providing a ultrasound signal (page 5, lines 6-15, ultrasound signals are acquired using multi-element transducers; page 8, lines 1-17, ultrasound Doppler signal is provided; page 9, lines 3-29, a Doppler ultrasound signal is acquired utilizing an ultrasound probe transducer); 
instructions for demodulating the RF ultrasound signal to produce a demodulated RF ultrasound signal (page 8, lines 1-17, “demodulator 220 extracts an ultrasound Doppler signal 224 from the carrier frequency. The carrier frequency is considered to be an RF Doppler ultrasound signal with the “ultrasound Doppler signal 224” considered to be the demodulated RF ultrasound signal); 
instructions for detecting, using data from the demodulated RF ultrasound signal, presence of blood flow in an artery by a detector (page 8, lines 1-17, the presence of a notch in the blood flow waveform 114 is considered to be the presence of blood flow in an artery; page 9, lines 3-29; page 11, lines 1-25,, “fluid-flow analysis” “normality of blood flow”); 
instructions for identifying the artery by an identification device based on the detection of the presence of blood flow from the detector (page 7, lines 5-30, classifier unit is used to determine the blood vessel identification and whether it is an artery or a vein. With “other inputs come directly from the pulse echo information from received ultrasound. This pulse echo information contains a blood flow signal as described in pages 8-11; page 8, lines 1-33, the target blood vessel determination feature is also used to identify an artery for further analysis. With the spectral profiles extracting spectral velocities from the data and the pulse or notches in a blood flow waveform 114; page 9, lines 17-23, “a body vessel, and in particular an artery is found, by the signal processing route” is considered to be identifying an artery; page 10, lines 13-31, using a pixel analysis algorithm, “the results in a 2D map from which individual vessels, and their individual orientations, are identifiable”; page 11, lines 1-25, further teaches to a classification process for identifying a target vessel and selecting it as the selected vessel); 
Primary reference Anand fails to teach:
instructions for providing radio frequency (RF) ultrasound signal 
instructions for providing a distension waveform of the identified artery by a processor based upon a difference between near wall movements and far wall movements
However, the analogous art of Hoeks of utilizing Doppler ultrasound to measure arterial parameters (abstract) teaches:
instructions for providing radio frequency (RF) ultrasound signal (page 198, col 2, Distension Assessment, paragraph 2, “radio-frequency (rf) ultrasound M-mode signals. The second method evaluates over time the behavior of the rf signals within signal segments covering the anterior and posterior walls”; page 199, col 1, paragraphs 1-3, “zero-crossing displacement detector considered only a single characteristic of the received rf signal”; col 2, paragraph 1, rf-signals are transmitted and received by the ultrasound device to measure the diameter, wall thickness, and distension)
instructions for providing a a distension waveform of the identified artery by a processor (pages 198-199, Distension Assessment; Figure 3, Distension waveform for an aorta; Note that the cited paragraphs are directed to utilizing “radio-frequency ultrasound” (page 198, col 2, paragraph 3) which teaches to the primary reference. Furthermore, page 199, col 1, paragraph 2, teaches to the primary reference with the use of carrier frequencies which indicate the use of a demodulation processing feature); 
based upon a difference between near wall movements and far wall movements (page 196, col 1, paragraph 1, “in a cross-sectional view the lateral segments of the artery wall are blurred and with a relatively lower amplitude than the anterior and posterior lumen-wall transitions. In the longitudinal view, where the artery is in the plane of observation, both walls will show up distinctly over a certain range, provided that the artery segment considered straight and without branches”. This teaches to an acquired signal that provides signals (ultrasound echoes) for both the far wall and near wall; page 197, Diameter Assessment, , this section details the signal acquisition showing the reflections from both walls which are visible in both figure 2a and figure 2b. The figures depicted below are annotated with the signals that correspond to the near and far wall echoes as described in the cited section. The section provides approximations of diameters based on these signals which correspond to the far wall echoes and near wall echoes. Figures 2a and 2b correspond similarly to the applicant’s figure 3 of the drawings; page 198, Intima-Media Assessment, “starting from within the lumen the first relevant echo reflects the lumen-intima boundary while the second reflection originates from the medi-adventitia boundary”, these two echoes correspond to the two echoes in figure 2b that exist both at the near wall and far wall sides of the lumen; page 198, Distension Assessment, paragraph 3, “the same procedure is followed for both the anterior and posterior wall”, the anterior and posterior wall are considered to be the near and far wall as claimed. The distensions of figure 3 are calculated based upon a “difference” in distance between the far wall (roughly at 8-10 mm) and the near wall (roughly at 2mm) which provides a diameter measurement and thus a waveform can be calculated for the distension or “change in diameter” as a function of time; see also page 199)
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    207
    329
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    327
    341
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RF Doppler ultrasound artery detection system of Anand to incorporate the distension waveform acquisition feature as taught by Hoeks because it enables ultrasound techniques to further provide direct and indirect information about the physiological condition of the vascular system (page 195, Introduction, lines 1-5). This enables the clinician to provide more accurate diagnostic information for treatment. 
Primary reference Anand further fails to teach:
Wherein an arterial wall cross-section as a function of time is computed based upon the distension waveform
 instructions for estimating, based upon the computed arterial wall cross-section, a plurality of localized arterial parameters of the identified artery;
 instructions for continuously monitoring, based upon the distension waveform alone, blood pressure of the identified artery
However, the analogous art of Meinders of the measurement of diameter waveforms to determine arterial properties (abstract) teaches:
Wherein an arterial wall cross-section as a function of time is computed based upon the distension waveform (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed using the computed arterial wall cross-section of A(t) in equation (1) to determine other properties such as pressure and arterial wall properties; pages 148-149, Pressure Waveform and arterial wall properties, A(t) in equation (1) is calculated based on the diameter waveform which is considered to be “distension” as it is the change in diameter as a function of time. This measurement can then be further processed to determine additional arterial parameters; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques)
instructions for estimating, based upon the computed arterial wall cross-section, a plurality of localized arterial parameters of the identified artery; (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed using the computed arterial wall cross-section of A(t) in equation (1) to determine other properties such as pressure and arterial wall properties; pages 148-149, Pressure Waveform and arterial wall properties, elastic modulus, compliance, distensibility, and pulse wave velocity are calculated from the distension waveform or pressure/cross-section waveforms derived directly from the acquired distension waveform; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques);
instructions for continuously monitoring, based upon the distension waveform alone, blood pressure of the identified artery (page 148, MATERIALS AND METHODS, Data Acquisition, only the diameter waveform is measured from RF ultrasound data which is then further analyzed to determine other properties such as pressure; pages 148-149, Pressure Waveform and arterial wall properties, equation 3 determines the blood pressure waveform of the artery based on the cross sectional area waveform of the artery, which in equation 1 is directly related to the original acquisition of a diameter (distension) waveform; figure 1; see also pages 150-152, Results, this additional section provides a more detailed analysis of the results of the method which includes various pressure measurements of the arteries using the above described data acquisition techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand and Hoeks to incorporate the use of the distension waveform to determine arterial parameters and pressure as taught by Meinders because tonometry methods of pressure measurement make it difficult to simultaneously measure pressure and diameter, while the mathematical derivation of the pressure waveform from the diameter (distension) waveform avoids the use of generalized conversion factors and solves the problem of modified phase delays (page 147, col 2, paragraph 2; page 148, col 1, paragraphs 1-2). 
Primary reference Anand further fails to teach:
Wherein the near wall movements and the far wall movements are computed based upon a sound velocity, an iterative shift in near wall echoes, and an iterative shift in far wall echoes, the respective iterative shifts estimated based upon maximum cross-correlations of respective iterative wall echoes,
However, the analogous art of Joseph of a measurement of arterial distensibility using ultrasound technology and the analysis of echo signals (abstract) teaches:
Wherein the near wall movements and the far wall movements are computed based upon a sound velocity, an iterative shift in near wall echoes, and an iterative shift in far wall echoes, the respective iterative shifts estimated based upon maximum cross-correlations of respective iterative wall echoes (pages 5-6, 5.3 Echo Tracking and Distension Measurement, “Once the gates are positioned around the echoes coming from the arterial walls, echo tracking is performed using cross correlation.” Equations (16), (17), (23), and (24) correspond to the applicant’s disclosed equations for iterative shift, computations of wall movements based on sound velocity and the maximum cross correlations, on page 5 of the applicant’s disclosed specification. Further note “This shift s’ is the τnw. Mathematically, this is equivalent to calculating the cross correlation of the signals NWi(t) and NWi+1(t) and estimating the shift τnw as the time corresponding to the maximum of the cross correlation”; see also page 6, 5.4 Artery Diameter Estimation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, and Meinders to incorporate the use of the near and far wall movement computations based on sound velocity, iterative shifts, and maximum cross correlations as taught by Joseph because as the artery expands and contracts in response to the heart beat, the echoes coming from the artery walls also shift their position on the received signal. By using the iterative shift and maximum cross-correlation processing features, a more precise calculation of the distension measurement of the artery can be obtained (page 5, 5.3 Echo Tracking and Distension Measurement, paragraph 1). 
Primary reference Anand further fails to teach:
using a probabilistic approach to identify regions of interest in the data from the demodulated RF ultrasound signal
However, the analogous art of Destrempes of an image segmentation and boundary determination process (abstract) teaches:
using a probabilistic approach to identify regions of interest in the data from the RF ultrasound signal ([0015]-[0016], the method when using the RF image data is considered to teach to the RF ultrasound signal as claimed; [0048]; [0049], the ultrasound method is not limited to ultrasound images; [0050], RF envelope of the artery region to be segmented and estimator algorithm; [0051]-[0060]; [0061], the computation technique taught by Destrempes of maximum likelihood is a probabilistic approach as defined by the applicant in the applicant’s submitted disclosure; [0062]-[0107]; the method of segmentation and lumen edge detection is considered to teach to the region of interest in the data, as the edges of the lumen are what are detected in the combined Anand, Hoeks, Meinders, and Joseph invention (see in particular Joseph, pages 4-5, Dynamic Threshold for Gate Positioning) and thus using the maximum likelihood approach of Destrempes provides for detecting these regions using a method that takes into account probabilities and distributions of signal data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arterial waveform measurement system of Anand, Hoeks, Meinders, and Joseph to incorporate the probabilistic approach to identify the regions of interest in the RF ultrasound signal as taught by Destrempes because prior methods of modelling ultrasound data often are optimized for areas with high densities of independent random scatterers which is not relevant to anatomical structures with uniform scattering tissues. By using the present algorithmic method, the probability-based distribution feature is more applicable and accurate for segmentation of tissue portions in ultrasound data (Destrempes, [0017]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anand, in view of Hoeks, in view of Meinders, in view of Joseph, in further view of Destrempes as applied to claim 1 above, and further in view of Thattari Kandiyil et al. (U.S. Pub. No. 20140241115) hereinafter Thattari Kandiyil. 
Regarding claim 3, the combined references of Anand, Hoeks, Meinders, Joseph, and Destrempes teach all of the limitations of claim 1. Primary reference Anand further fails to teach: 
wherein the said plurality of transducer elements are configured to be operated individually or collectively to provide the RF ultrasound signal pertaining to the identified artery
However, the analogous art of Thattari Kandiyil of an ultrasound probe array with for use in transmitting and receiving ultrasound signals (abstract) teaches:
wherein the said plurality of transducer elements are configured to be operated individually or collectively to provide the RF ultrasound signal pertaining to the identified artery (paragraph [0047], lines 1-11; figure 12, step 1202, 1204, and 1206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined ultrasound arterial parameter measuring system of Anand, Hoeks, Meinders, Joseph, and Destrempes with the operation of transducer elements as taught by Thattari Kandivil because using an individual transducer element for transmission enables a predefined ultrasound pulse signal to specifically transmit based on desired signal parameters (Thattari Kandivil, [0047[). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793     

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791